Citation Nr: 1143244	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-31 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1968 to June 1970, in addition to later service in the state National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected the appeal.  

In June 2011, the Veteran testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the record.  The record was held open for 60 days to allow for the submission of evidence; however, no additional evidence has been received. 

At hearing, there was representation that a notice of disagreement had been submitted for a claim seeking an increased disability evaluation for the Veteran's service-connected diabetes mellitus, that had been previously denied by the RO.  The undersigned took testimony regarding the Veteran's diabetes mellitus symptoms, conditioned upon the existence of a notice of disagreement.  Upon complete review of the record and within existing databases (VACOLS), the Board has found no such notice of disagreement; therefore, the condition upon which the testimony was taken has not been fulfilled, and there is no jurisdiction for the Board to order the issuance of a statement on the case on the issue of increased rating for diabetes mellitus.  See Manlicon v. West, 12 Vet. App. 238 (1999).   

The issue of an increased disability evaluation for service-connected diabetes mellitus has been raised by the record (see Transcript), but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred back to the RO for appropriate actions.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service, including during combat. 

2.  The Veteran sustained a hearing loss injury during service, and experienced chronic symptomatology of hearing loss during service.  

3.  The Veteran experienced continuous symptoms of bilateral hearing loss since service separation.

4.  The Veteran has a current disability of bilateral hearing loss. 

5.  The current bilateral hearing loss disability is related to service. 

6.  The Veteran experienced chronic symptomatology of tinnitus during service.  

7.  The Veteran experienced continuous symptoms of tinnitus since service separation.

8.  The current tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The general norm is that, before addressing the merits of a veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, however, the Board finds in favor of the Veteran, that is, service connection is warranted for the bilateral hearing loss and tinnitus.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss and tinnitus were due to acoustic trauma in service, specifically as a result of combat action while stationed in the Republic of Vietnam.  The Veteran had reported to an August 1970 VA examiner (while undergoing a VA general medical examination for a claim seeking service connection for other disorders) that the tank he was in was hit by a mine.  In testimony before the undersigned, he described two mines exploding in his vicinity.  The Veteran has asserted that he had symptoms of hearing loss and tinnitus in service and continuously since service separation. 
 
The Veteran contends that he was exposed to acoustic trauma in service as part of his duties in Infantry and as an Artilleryman, including during combat.  The Veteran has reported and testified that he was exposed to the loud noise of a land mine explosion in Vietnam.  He contends that his hearing deteriorated in service.  The Veteran has testified to chronic symptoms of hearing loss and tinnitus in service, and continuous symptoms since service separation.

After reviewing all the evidence, the Board first finds that the Veteran was exposed to acoustic trauma during service, including during combat.  The Veteran's military occupational specialty of field artillery crewmember strongly suggests that he was routinely exposed to the loud noises of artillery fire.  In addition, the Veteran has credibly reported that during service in Vietnam the tank he was in was hit by a mine.

The Board finds that the Veteran has current disabilities of bilateral hearing loss in accordance with 38 C.F.R. § 3.385, and tinnitus.  In August 2008, the pure tone thresholds at the 4000 hertz level were 40 decibels or higher in both ears, and that speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  The Veteran was also diagnosed with tinnitus. 

The Board next finds that the Veteran sustained a hearing loss injury during service, and that the evidence is at least in relative equipoise on the question of whether he experienced chronic symptomatology of hearing loss and tinnitus during service.     

The Veteran's hearing acuity was tested for both the 1968 Report of Medical Examination for enlistment and the June 1970 Report of Medical Examination for purposes of service separation.  While the bilateral hearing was completely within normal limits upon enlistment, the audiogram results for the June 1970 service separation examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
10
10
LEFT
10
15
15
25
25

Under the category for 6000 Hertz, the right ear hearing acuity was 35 and the left ear was 65.  

Such audiometric measure of worsening of bilateral hearing loss during service shows that the onset of hearing loss was during service (though not yet to a disabling degree), that worsening actually occurred during service.  The threshold shifts during service were significant and indicates the occurrence of hearing loss during service.  The Court has recognized that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley, 5 Vet. App. at 157.  Though the Report of Physical Examination indicated that his hearing was considered clinically normal, the Veteran testified that he was told by service clinicians that he had hearing loss, and such a characterization of normal is inconsistent with the Court's recognition of hearing loss.  

Coupled with the Veteran's testimony of hearing loss symptoms during service, the evidence shows that the Veteran experienced "chronic" symptoms of hearing loss during service.  Because the hearing loss symptoms were chronic disease in service, the "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected."  38 C.F.R. § 3.303(b). 
 
The Veteran also testified before the undersigned that, after he experienced the mine blast while in a tank during service in Vietnam, he began to experience intermittent tinnitus, though he did not report the symptoms of tinnitus, as he was assured by fellow soldiers that this symptom was ubiquitous to their infantry service.

The Board finds that the Veteran's reports of experiencing tinnitus in service, and reasons for not seeking medical treatment such symptoms of tinnitus, are consistent with the circumstances, conditions, and hardships of combat service, see 38 U.S.C.A. § 1154(b), and are consistent with the repeated noise exposures he experienced during non-combat duties involving artillery fire.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr  ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran is certainly competent to report that he experienced hearing loss and tinnitus in service while in combat in Vietnam.  The Board has already found that the Veteran was exposed to acoustic trauma in service through the course of his combat experience in Vietnam.  His testimony and earlier statements describing his exposure to the explosion on mines is credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  As well, the audiogram conducted upon his separation did show some bilateral hearing loss, albeit at 6000 hertz which was not present at enlistment.  For these reasons, the Board has resolved reasonable doubt to find that the current bilateral hearing loss and tinnitus began during service and that symptoms of hearing loss and tinnitus were chronic in service.  

The Board next finds that the evidence is also in equipoise on the question of whether the Veteran experienced continuous symptoms of bilateral hearing loss and tinnitus post-service.  There is no evidence of record of the Veteran's hearing acuity within one year of his separation from active service, other than the August 1970 VA examiner's notation of "no" hearing loss noted during a VA general medical examination.  By the early 1980s the Veteran was serving with his state's National Guard.  His hearing acuity was tested at numerous examinations, and at each, his hearing acuity was within normal limits, from 500 Hertz to 4000 Hertz.  Not one examination report included a complaint of tinnitus symptoms.  Such absence of complaints or history of tinnitus tends to weigh against a finding of continuous symptoms of tinnitus after service.

For the Guard periodic examination, the Veteran's hearing was tested in February 1980 and the high frequency hearing loss was observed again at the 6000 hertz level, and noted on the Report of Physical Examination, which found his ears clinically abnormal.  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
20
20
LEFT
30
15
10
10
25

The numerical results of testing at the 6000 Hertz level were 75 on the right and 70 on the left.  

In contrast, his hearing acuity was tested again in November 1984, and the numerical results for the testing at the 6000 Hertz level was 15 for both ears.  However, hearing acuity testing in May 1989 found again at the 6000 Hertz level numerical results of 80 for each ear, in September 1991 at the 6000 Hertz level the results were 45 on the right and 85 on the left, very similar results for the 1995 testing.  

Finally in September 1999, the last Guard testing of record, the Veteran's hearing acuity was tested as the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
20
LEFT
5
10
15
20
20

The numerical results for testing at 6000 Hertz was also well within normal limits, recorded as 25 and 20, right and left, respectively.  

VA treatment reports of record, spanning 2004 to 2010, contain only scattered references to hearing loss and tinnitus, with the Veteran denying both in a history assessment taken in October 2006 before surgery in New York, and then reporting both (some hearing loss but mainly ringing) in April 2007, as he underwent an initial evaluation upon his relocation and initiation of VA treatment in Florida.  Such inconsistent reporting of symptoms after service that include denial of history or complaints of tinnitus tends to weigh against a finding of continuous symptoms of tinnitus after service, whereas the presentation of histories or complaints of tinnitus on other occasions tends to support the finding of continuity of symptomatology after service. 

On the question of continuous symptoms of both bilateral hearing loss and tinnitus after service, on one hand, the high frequency hearing loss was found repeatedly at the 6000 hertz level through years of Guard audiograms, and the Veteran testified to experiencing the tinnitus symptoms in his ears throughout the years.  On the other hand, despite decades of Guard audiogram testing, there was not one complaint of tinnitus or findings of hearing loss as recognized by VA, and the Veteran did not once submit a claim seeking service connection for bilateral hearing loss and tinnitus, though he was service-connected for other disorders and did seek increased evaluations for those service-connected disorders over the years.  As the evidence is evenly balanced, the Board will resolve reasonable doubt in favor of the Veteran to find that he experienced continuous symptoms of bilateral hearing loss and tinnitus post-service.  

While there is a current diagnosis of bilateral hearing loss and tinnitus, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current bilateral hearing loss disorder and tinnitus were incurred in service.  At the time of a March 2008 VA audiology consultation, the Veteran reported his current symptoms of hearing loss and that the tinnitus occurred only once a month while he was sleeping.  He described his exposure to acoustic trauma in active service, as well as his history of employment with a municipal sanitation department and his years in the Guard and other recreational noise sources.  The VA clinician assessed bilateral sensorineurial hearing loss and opined that his military service, which the VA clinician later defined as occurring between 1968 and 1970, was more likely as not a contributing factor to his hearing impairment.  The VA clinician also opined that the results were consistent with aging and a noise-induced cochlear pathology.   

In August 2008 the Veteran was afforded a VA audiology examination.  The claims file was clearly reviewed and the numerous Guard-provided audiograms were listed in the report.  The Veteran reported that he experienced bilateral hearing loss and tinnitus in service, following a landmine explosion.  He described the tinnitus as now constant every evening and intermittent throughout the day.  The Veteran reported that, following his active service, his reserve duties were that of a driver, and he denied occupational noise exposure, referring to his post-service occupation as an environmental peace officer.  

In August 2008, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
55
LEFT
25
20
25
30
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  The VA examiner assessed bilateral sensorineurial hearing loss with reports of tinnitus in both ears.  

In contrast to the opinion from the VA clinician in the March 2008 audiology consultation, the VA August 2008 examiner opined that the bilateral hearing loss and tinnitus were not caused by or a result of acoustic trauma in service.  The VA examiner noted that the Veteran's Guard-provided audiograms of record through to 1999 consistently showed his hearing was within normal limits, without mention of tinnitus.  The VA examiner also observed that hearing loss is not a long-time, post traumatic occurrence.  

The August 2008 VA examiner's characterization of the audiograms being within normal limits is a factually and legally inaccurate characterization of the evidence.  See Hensley at 157 (holding that higher threshold levels than 0 to 20 decibels indicate some degree of hearing loss).  That factual inaccuracy significantly diminishes the probative value of such opinion.  Such an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The March 2008 VA audiologist's opinion tended to relate the current hearing loss to military service (as a "contributing factor") because it showed a noise-induced cochlear pathology, but also indicated that part of the hearing loss was consistent with aging.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral hearing loss disability and tinnitus are related to the acoustic trauma in service. 

In this particular case, the fact that the same symptoms that the Veteran has reported he experienced in service are present currently, that the Veteran has related his observations of experiencing the same symptoms since service, and that the Veteran is competent to report those observations is sufficient to place in equipoise the question of whether the Veteran's current bilateral hearing loss disability and tinnitus are etiologically related to the acoustic traumas in service.  See 38 C.F.R. 
§ 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms that to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  In addition, the competent medical opinion evidence in this case is in relative equipoise on the question of whether the current bilateral hearing loss disability and tinnitus are related to the acoustic trauma in service.  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss disability and tinnitus began in service and are etiologically related to service, so that service connection for bilateral hearing loss and tinnitus are warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


